TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00685-CR


Gonzalo Segura, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 3021904, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief was due February 25, 2004.  Appellant's appointed counsel of
record, Mr. Leonard Martinez, did not respond to this Court's notice that the brief was overdue. 
Therefore, on April 22, 2004, this Court ordered the district court to conduct a hearing to determine
if counsel has abandoned the appeal.  Tex. R. App. P. 38.8(b)(2).
Martinez has now filed a motion to substitute counsel on appeal.  In the motion,
Martinez states that after he perfected the appeal on appellant's behalf, Mr. Skip Davis was
appointed to represent Segura in this appeal.  This Court was never advised of Davis's appointment. 
The motion to substitute counsel is dismissed.
The order dated April 22, 2004, is withdrawn.  The district court is instructed to
identify the attorney who has been appointed to represent appellant in this appeal.  Upon receiving
this information, the Court will designate that attorney as counsel of record.  The district court shall
also conduct a hearing to determine whether the attorney appointed to represent appellant has
abandoned the appeal.  Tex. R. App. P. 38.8(b)(2).  The court shall make appropriate findings and
recommendations.  If appellant's present counsel is not prepared to prosecute this appeal in a timely
fashion, the court shall appoint substitute counsel who will effectively represent appellant on appeal. 
A record from this hearing, including copies of all findings and orders and a transcription of the court
reporter's notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no
later than May 21, 2004.  Rule 38.8(b)(3).
It is ordered April 30, 2004.

Before Justices Kidd, B. A. Smith and Pemberton
Do Not Publish